Citation Nr: 1804289	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-36 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to August 24, 2017 and in excess of 40 percent thereafter for degenerative disc disease of the thoracolumbar spine with degenerative arthritis (lumbar spine disorder).

2.  Entitlement to a rating in excess of 20 percent for chronic impingement syndrome of the right shoulder with tendonitis and degenerative osteoarthritis.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the femoral nerve of the right leg associated with degenerative disc disease of the thoracolumbar spine with degenerative arthritis.  

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the sciatic nerve of the right leg associated with degenerative disc disease of the thoracolumbar spine with degenerative arthritis.  

5.  Entitlement to an extraschedular rating for migraine headaches.    

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008, August 2010, June 2014, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2013, the Board, in pertinent part, denied granting an initial evaluation in excess of 10 percent for a lumbar spine disability and granted a separate non-compensable evaluation for migraine headaches.  The RO implemented the Board's decision in a September 2013 rating decision. 

In December 2013, the Veteran's attorney submitted a notice of disagreement (NOD) for the non-compensable migraine rating and the RO continued the non-compensable rating in its June 2014 rating decision.  However, the Board notes the claims for an initial evaluation in excess of 10 percent for a lumbar spine disability and for an initial compensable evaluation for migraine headaches were then the subject of a July 2014 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the August 2013 Board decision and remanded the matter to the Board for compliance with the terms of JMPR.  As such, the RO lacked jurisdiction over the rating for migraines as the issue was under appeal. 

In January 2015, the Board increased the disability rating for migraine headaches to 30 percent and also remanded the issue for a new VA examination and to afford the Veteran the opportunity to submit additional evidence.  The RO implemented the Board's decision in its March 2015 rating decision and restated it in a September 2015 rating decision.  With respect to the lumbar spine disability, the Board remanded the issue for a new VA examination, after which the RO increased the disability rating to 20 percent in a November 2016 rating decision.  

In January 2016, the Veteran's attorney submitted various statements, among which was a letter from the attorney to the Veteran advising him to not appeal the 30 percent evaluation for migraines but to appeal the effective date.  In an accompanying statement, the attorney attempted to submit a NOD with the effective date assigned for the migraines.  However, in March 2016, the RO notified the Veteran and his attorney it could not accept the NOD because the September 2015 rating decision implemented the Board's January 2015 decision, and therefore, the RO did not have jurisdiction over the effective date. 

Also in March 2016, the RO issued a rating decision finding a clear and unmistakable error (CUE) was made in the September 2015 rating decision, which assigned August 23, 2008 as the effective date for migraines, because the issue of migraines was separated from the issue of residuals of traumatic brain injury (TBI) due to a change in VA law for evaluations of TBI, which went into effect on October 23, 2008.  Therefore, the RO assigned October 23, 2008 as the proper effective date for the 30 percent rating for migraines.  The Veteran and his attorney were notified of the decision on July 26, 2016 and the RO restated its determination in the December 2016 and March 2017 supplemental statements of the Case (SSOCs).  While the Board acknowledges the Veteran's attorney submitted a request for a statement of the case regarding the effective date for migraines and citing the January 2016 NOD, the Board notes the Veteran and his representative were notified, through the March 2016 correspondence and rating decision finding CUE, of the change in effective date.  Neither the Veteran nor his attorney has appealed the March 2016 rating decision or the correspondence; therefore, the issue of effective date regarding migraines is not before the Board.      

Regarding the claim for increase for the Veteran's right shoulder disability, the Veteran submitted a claim for increase in October 2013.  The RO increased the disability rating to 10 percent in its June 2014 rating decision and the Veteran submitted an NOD in July 2014.  In a March 2015 rating decision, the RO increased the disability rating to 20 percent and it continued that evaluation in the September 2015 statement of the case (SOC).  The Veteran appealed the issue in October 2015 and the RO maintained its evaluation in the above-mentioned SSOCs.  The issue was then certified to the Board in April 2017. 

In August 2017, the Board granted an evaluation of 50 percent for the Veteran's service-connected migraine headaches.  An August 2017 rating decision implemented this grant.  Therefore, the issue of an increased rating for migraine headaches is no longer before the Board.  In its August 2017 decision, the Board also remanded the issues of entitlement to an extraschedular rating for migraine headaches, and increased disability ratings for the right shoulder and the lumbar spine disorder for further development.  

While on remand, in an August 2017 rating decision, the RO increased the evaluation for the lumbar spine disorder to 40 percent, effective August 24, 2017 (date of VA examination).  The Veteran has not expressed satisfaction with the rating assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding the claims for initial increased ratings for radiculopathy of the femoral and sciatic nerves of the right leg, the RO granted service connection for radiculopathy of the right femoral nerve as 10 percent disabling in a July 2014 rating decision.  The Veteran appealed the initial rating to the Board in a March 2015 Form VA 9.  In its March 2017 SSOC, the RO increased the evaluation to 20 percent for radiculopathy of the right lower extremity, sciatic and femoral nerves.  In an August 2017 rating decision, the RO assigned separate evaluations for femoral radiculopathy of the right leg and sciatic radiculopathy of the right leg.  The issue was then certified to the Board in October 2017.  

Finally, the record reflects that during an August 2017 VA examination for the lumbar spine, it was noted the Veteran's disability resulted in "[t]oo many restrictions preventing gainful employment."  The Board finds that entitlement to a TDIU has been raised by this evidence of record and has re-characterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is warranted to further develop the issues on appeal.  

In a September 2017 memorandum, the Director of VA's Compensation Service denied consideration for an increase in the Veteran's service-connected migraine headaches disability on an extraschedular basis (under 38 C.F.R. § 3.321(b)).  As part of her discussion of the evidence, the Director noted that available records showed the Veteran as being in receipt of Social Security Administration (SSA) disability benefits since September 22, 2015.  However, she also noted that as SSA had previously replied that they were unable to find the Veteran's medical records, it was unknown as to which disabilities formed the basis for that award.  

A review of the Veteran's claims file shows that SSA records were requested by VA in April 2011, to which SSA replied that the Veteran did not have any medical records on file or were unable to locate the Veteran's medical record.  This request was made prior to the date that the Veteran was in actual receipt of benefits and is the only request on file.  Since there is no other indication in the Veteran's claims file that any additional requests have been made to obtain the Veteran's SSA records after he began receiving SSA benefits in 2015, the Board finds that a remand is necessary to ensure that another request is made to obtain the Veteran's SSA records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).

Finally, as noted above in the Introduction, the issue of entitlement to a TDIU has been raised and is part of the Veteran's appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also finds that the TDIU issue is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  However, the TDIU issue has not been addressed by the AOJ.  On remand, the Veteran should be provided appropriate notice of what is required to substantiate a claim for TDIU, and invited to submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record and the Veteran and his attorney notified in accordance with 38 C.F.R. § 3.159(e) (2017).  

2.  Complete any appropriate notice and assistance for the claim for TDIU.  Request that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, to include the issue of entitlement to TDIU.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




